Title: From John Adams to Rev. John B. Sim, 17 March 1800
From: Adams, John
To: Sim, Rev. John B.



Sir
Philadelphia March 17. 1800

I have received your Poem in imitation of the manner of Ossian, on the Death of Washington and thank you very kindly for the Present. Among all the elegant Productions upon this mournful Event which I have Seen I know not that I have read any one with more pleasure. The Novelty and Singularity of the Idea adds much to the Merit of the beauty and Pathos of the Execution of it. I think that Ossian would acknowledge you for one of his Sons of sorry, singing the deeds of Heroes. With much Esteem I am / your Friend & Sert

John Adams